PER CURIAM.
Upon petition of The Florida Bar, the Integration Rule of The Florida Bar, 32 F.S.A. is amended by the addition thereto of a new article as follows:
ARTICLE XX
The Board of Governors of The Florida Bar may establish a Law Student Division of The Florida Bar with such organization, purposes and powers that may be fixed by By-Laws to be approved by the Board of Governors of The Florida Bar.
This rule shall become effective immediately upon filing of this order.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.